Citation Nr: 0207567	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In November 1993, the RO granted service connection for 
bilateral hearing loss, and rated the disability as 10 
percent disabling, effective April 23, 1993.  In November 
1999, the veteran filed an informal claim seeking an 
increased rating.  In a March 2000 rating action, the RO 
proposed to decrease the 10 percent rating to noncompensable.  
In May 2000, the RO effectuated the reduction to 
noncompensable, effective August 1, 2000.  The veteran 
appealed, seeking restoration of the 10 percent rating and an 
increased rating in excess of 10 percent.  In November 2000, 
the RO restored the 10 percent rating for bilateral hearing 
loss, effective August 1, 2000, and determined that a rating 
in excess of 10 percent was not warranted.

In December 2001, the Board remanded the appeal to the RO for 
further development in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001).  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (to be codified at 38 C.F.R. § 3.159).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to February 14, 2000, the veteran manifested 
bilateral hearing loss disability no more severe than Level 
II hearing in his right ear and Level VII hearing in his left 
ear.

3.  From February 14, 2000, the veteran has manifested 
bilateral hearing loss disability no more severe than Level 
III hearing in his right ear and Level VIII hearing in his 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 10 percent for bilateral hearing loss disability, 
prior to February 14, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(as effective prior to, and from, June 10, 1999).

2.  The criteria for a rating of 20 percent for bilateral 
hearing loss disability, from February 14, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the RO incorrectly evaluated his 
hearing loss disability, and requests a higher evaluation be 
given. As noted above, the veteran filed a reopened increased 
rating claim in November 1999.  As such, the rating period 
for consideration on appeal is from November 1998.  38 C.F.R. 
§ 3.400 (2001).  


There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  VA issued regulations to implement the VCAA in 
August 2001.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The appellant has received notice of the 
evidence and information needed to substantiate her claim.  A 
copy of the rating decisions, a statement of the case, 
supplemental statements of the case, and the December 2001 
Board remand, informed him of applicable law, regulations, 
and reasons and bases associated with his claim, as well as 
the type of information and evidence needed to substantiate 
the claim.  In addition, the veteran's service medical 
records, and private and VA post service medical records, 
have been associated with the claims folder, and the veteran 
has been afforded multiple VA examinations relative to the 
disability at issue.  The veteran has identified no 
outstanding medical reports to be obtained.  Rather, in 
statements dated in February 2002, April 2002 and June 2002, 
the veteran and/or his representative have indicated there is 
no further evidence to submit, and have requested review of 
the appeal on the existing evidence of record.

In light of the above, the Board finds that no additional 
notification or development action is required under the 
VCAA.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  It would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 
(2000).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating service connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation level of "V" and the poorer ear has a 
numeric designation level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 
(2000).

Effective June 10, 1999, after the veteran filed his claim 
for service connection, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that: 

When the puretone threshold at each of 
the four specified frequencies (1,000, 
2000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numerical 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) provide 
that:

When the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever result is the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

In the present case, the veteran underwent an original VA 
audiometric examination in June 1993.  Pure tone thresholds, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
45
90
90
58
LEFT
15
90
95
95
74

Speech recognition scores were 94 percent for the right ear 
and 68 percent for the left ear.  Applying this evidence to 
38 C.F.R. § 4.85, Table VI, the results of the June 1993 
examination yields a numeric designation of Level II for the 
right ear, and Level VI for the left ear.  When those values 
are applied to Table VII they yield a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent a VA audiometric examination in 
February 2000.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
45
90
90
60
LEFT
20
95
100
100
79

Speech recognition scores were 88 percent for the right ear 
and 92 percent for the left ear.  Applying this evidence to 
38 C.F.R. § 4.85, Table VI, the results of the February 2000 
examination yields a numeric designation of Level III for the 
right ear, and Level II for the left ear.  When those values 
were applied to Table VII they yielded a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A report of an audiogram conducted by the veteran's employer 
at that time was received in June 2000.  The report indicated 
test findings in June 2000 of puretone thresholds at 
designated Hertz levels without reference to speech 
discrimination ability.  As such, the findings are inadequate 
for rating purposes pursuant to 38 C.F.R. § 4.85(a).

The veteran underwent another VA audiometric examination in 
October 2000.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
50
95
90
61
LEFT
25
95
105
105
83

Speech recognition scores were 92 percent for the right ear 
and 80 percent for the left ear.  Applying this evidence to 
38 C.F.R. § 4.85, Table VI, the results of the October 2000 
examination yields a numeric designation of Level II for the 
right ear, and Level V for the left ear.  When those values 
are applied to Table VII they yield a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Treatment reports from the Dayton, Ohio VA medical center 
dated from November 2000 to December 2000 show the veteran 
having been seen for fitting of hearing aids. 

A videoconference hearing was held before the undersigned 
Member of the Board in October 2001.  The veteran testified 
to having problems with his hearing, and having to wear 
hearing aids and earplugs while operating machines at work.  
He also stated using a volume control on his telephone at 
home.  He testified to having to wear hearing aids during 
daily activities, and problems hearing people while standing 
in crowded rooms.  

The veteran underwent another VA audiometric examination in 
March 2002.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
55
100
95
69
LEFT
25
100
110
115
88

Speech recognition scores were 84 percent for the right ear 
and 84 percent for the left ear.  Applying this evidence to 
38 C.F.R. § 4.85, Table VI, the results of the March 2001 
examination yields a numeric designation of Level III for the 
right ear, and Level IV for the left ear.  When those values 
are applied to Table VII they yield a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However, the veteran's right ear hearing loss 
disability does not meet the requirements of either 38 C.F.R. 
§ 4.86(a) or (b).  In this regard, the veteran's right ear 
hearing loss disability does not manifest puretone thresholds 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) of 55 decibels or more, on any audiometric 
examination, nor simultaneous pure tone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  However, while left ear hearing loss disability 
does not manifest puretone thresholds of 55 decibels at each 
of the four specified frequencies, on any audiometric test, 
it does meet the requirements of 38 C.F.R. § 4.86(b) on each 
of the VA audiometric examinations.  In this regard, the 
results of the June 1993 VA audiometric examination also 
yields a left ear numeric designation of Level VI under Table 
VIA, elevated to the next higher Roman numeral of VII.  Level 
II hearing in the right ear, and Level VII hearing in the 
left ear, nevertheless, also yields a 10 percent evaluation.  

The results of the February 14, 2000 VA audiometric 
examination yields a left ear numeric designation of Level 
VII under Table VIA, elevated to the next higher Roman 
numeral of VIII.  Level III hearing in the right ear and 
Level VIII hearing in the left ear yields a 20 percent 
rating.  The results of the October 2000 VA audiometric 
examination yields a left ear numeric designation of Level 
VII under Table VIA, elevated to the next higher Roman 
numeral of Level VIII.  Level III hearing in the right ear, 
and Level VIII hearing in the left ear yields a 20 percent 
rating.  As a 20 percent rating has been clinically 
demonstrated since the February 14, 2000 examination, the 
record supports an increased rating of 20 percent from 
February 14, 2000. 

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The evaluation of 
hearing loss is based on applying the rating criteria to the 
objective clinical findings obtained from audiometric 
testing.  The veteran's lay assertions in regard to his 
bilateral hearing loss are insufficient to establish 
entitlement to an increased rating because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to February 14, 2000, and against a 
rating in excess of 20 percent from February 14, 2000.  As 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for any doubt.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board emphasizes that the VA Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease and injury.  38 C.F.R. § 4.1.  In the present case, 
the evidence does not demonstrate that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for bilateral hearing loss 
disability, prior to February 14, 2000, is denied.

A rating of 20 percent for bilateral hearing loss disability, 
from February 14, 2000, is granted, subject to the applicable 
regulations governing the payment of monetary benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

